
	

114 HR 3745 IH: Keep Your Chiropractor Act
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3745
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Mr. Rodney Davis of Illinois introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to allow chiropractors to provide items and
			 services through private contracts under the Medicare program.
	
	
 1.Short titleThis Act may be cited as the Keep Your Chiropractor Act. 2.Allowing chiropractors to provide items and services through private contracts (a)In generalSection 1802(b)(5)(B) of the Social Security Act (42 U.S.C. 1395a(b)(5)(B)) is amended by striking paragraphs (1), (2), (3), and (4) of section 1861(r) and inserting section 1861(r).
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to contracts entered into on and after the date of enactment of this Act.
			
